















SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT


SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) dated as of this
31st day of May, 2016, by and among Steven Gardner (the “Executive”), Pacific
Premier Bancorp, Inc. (the “Company”) and Pacific Premier Bank (the “Bank” and,
together with the Company, the “Employers”).
WITNESSETH


WHEREAS, the Bank is a wholly-owned subsidiary of the Company;
WHEREAS, the Executive is currently employed as President and Chief Executive
Officer of the Company and the Bank and is a party to an Amended and Restated
Employment Agreement, dated September 1, 2015 by and among the Executive, the
Company and the Bank (the “Employment Agreement”);


WHEREAS, the Board of Directors of the Company has determined that Executive
should be employed as President and Chief Executive Officer of the Company, and
the Board of Directors of the Bank has determined that Executive should be
employed as Chief Executive Officer of the Bank;


WHEREAS, the Company and the Bank desire to be ensured of the Executive’s
continued active participation in the business of the Bank; and
WHEREAS, the Executive and the Employers have agreed to amend and restate the
Employment Agreement as set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants herein set forth,
Executive and the Employers do agree to the terms of employment as follows:
1.    Definitions. The following words and terms shall have the meanings set
forth below for the purposes of this Agreement:
(a)    Affiliate. Affiliate of any person or entity means any stockholder or
person or entity controlling, controlled by or under common control with such
person or entity, or any director, officer or key executive of such entity or
any of their respective relatives. For purposes of this definition, “control,”
when used with respect to any person or entity, means the power to direct the
management and policies of such person or entity, directly or indirectly,
whether through ownership of voting securities, by contracting or otherwise; and
the terms “controlling” and “controlled” have meanings that correspond to the
foregoing.
(b)    Base Salary. References to “Base Salary” shall mean the Executive’s
annual base salary as then in effect.
(c)    Cause. Termination of the Executive's employment for “Cause” shall mean
termination because of personal dishonesty or incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule or regulation (other
than traffic violations or other misdemeanor offenses) or final cease-and-desist
order or material breach of any provision of this Agreement.





--------------------------------------------------------------------------------





(d)    Change in Control. “Change in Control” shall mean the occurrence of any
of the following events subsequent to the date of this Agreement: (i) the
acquisition of control of the Company or the Bank as defined in the rules and
regulations of the applicable banking regulators on the date hereof (provided
that in applying the definition of Change in Control as set forth under the
rules and regulations of the applicable banking regulators, the Board of
Directors of Employers shall substitute its judgment for that of the applicable
banking regulators); (ii) an event that would be required to be reported in
response to Item 5.01(a) of the Current Report on Form 8-K pursuant to Sections
13 or 15(d) of the Securities Exchange Act of 1934, as amended (“Exchange Act”),
or any successor thereto, whether or not any class of securities of the Company
is registered under the Exchange Act; (iii) any “person” (as such term is used
in Sections 13(d) and 14(d) of the Exchange Act), after the date hereof, other
than a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any Affiliate of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company's then outstanding securities; (iv) the
sale or other disposition of all or substantially all of the assets of the
Company or the transfer by the Company of greater than 25% of the voting
securities of the Company; or (v) during any period of three consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors of the Company cease for any reason to constitute at least a majority
thereof, unless the election, or the nomination for election by stockholders, of
each new director was approved by a vote of at least two-thirds of the directors
then still in office who were directors at the beginning of the period.
(e)    Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.
(f)    Confidential and Proprietary Information. “Confidential and Proprietary
Information” shall mean any and all (i) confidential or proprietary information
or material not in the public domain about or relating to the business,
operations, assets or financial condition of the Employers or any Affiliate of
the Employers or any of the Employers’ or any such Affiliate's trade secrets;
and (ii) information, documentation or material not in the public domain by
virtue of any action by or on the part of the Executive, the knowledge of which
gives or may give the Employers or any Affiliate of the Employers an advantage
over any person not possessing such information. For purposes hereof, the term
Confidential and Proprietary Information shall not include any information or
material (i) that is known to the general public other than due to a breach of
this Agreement by the Executive or (ii) was disclosed to the Executive by a
person who the Executive did not reasonably believe was bound to a
confidentiality or similar agreement with the Employers.
(g)    Date of Termination. “Date of Termination” shall mean (i) if the
Executive's employment is terminated for Cause or for Disability, the date
specified in the Notice of Termination, and (ii) if the Executive's employment
is terminated for any other reason, the date on which a Notice of Termination is
given or as specified in such Notice.
(h)    Disability. Termination by the Employers of the Executive's employment
based on “Disability” shall mean termination because of any physical or mental
impairment which qualifies the Executive for disability benefits under the
applicable long-term disability plan maintained by the Company or the Bank or,
if no such plan applies, which would qualify the Executive for disability
benefits under the Federal Social Security System.
(i)    Good Reason. Termination by the Executive of the Executive's employment
for “Good Reason” shall mean termination by the Executive following a Change in
Control based on:
(i)
Without the Executive's express written consent, a material adverse change made
by the Employers which would reduce the Executive's functions, duties






--------------------------------------------------------------------------------





or responsibilities as President and Chief Executive Officer of the Company and
Chief Executive Officer of the Bank.
(ii)
Without the Executive's express written consent, a material reduction by the
Employers in the Executive's Base Salary as the same may be increased from time
to time; or

(iii)
Without the Executive's express written consent, the Employers require the
Executive to be based at a location more than 50 miles from Irvine, California
(which requirement shall be deemed to be a material change in the geographic
location at which the Executive must perform services for the Company and the
Bank), except for required travel on business of the Employers to an extent
substantially consistent with the Executive's present business travel
obligations.

Good Reason shall, for all purposes under this Agreement, be construed and
administered in manner consistent with the definition of “good reason” under
Treasury Regulation § 1.409A-1(n).
(j)    IRS. “IRS” shall mean the Internal Revenue Service.
(k)    Notice of Termination. Any purported termination of the Executive's
employment by the Employers for any reason including, without limitation, for
Cause or Disability, or by the Executive for any reason including, without
limitation, for Good Reason, shall be communicated by written “Notice of
Termination” to the other party or parties hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a dated notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive's employment under the provision so
indicated, (iii) specifies a Date of Termination, which shall be not less than
thirty (30) nor more than ninety (90) days after such Notice of Termination is
given, except in the case of the Company's termination of Executive's employment
for Cause, which shall be effective immediately; and (iv) is given in the manner
specified in Section 14 hereof.
(l)    Separation from Service. “Separation from Service” means termination of
Executive’s employment with the Employers for reasons other than death or
Disability and shall be determined in accordance with the requirements of
Section 409A of the Code and Treasury Regulation § 1.409A-1(h) based on the
facts and circumstances surrounding the termination of the Executive’s
employment and whether the Employers and the Executive intended for the
Executive to provide significant services for the Employers following such
termination.
(m)    Specified Employee. A Specified Employee of the Employers shall include
any Executive identified as a “specified employee” under Treasury Regulation
section 1.409A-1(i) if any stock of the Company is publicly traded on an
established securities market or otherwise.
2.    Term of Employment.
(a)    Each of the Company and the Bank hereby employs the Executive as
President and Chief Executive Officer of the Company and Chief Executive Officer
of the Bank, respectively, and the Executive hereby accepts said employment and
agrees to render such services to the Employers, on the terms and conditions set
forth in this Agreement. The term of employment under this Agreement shall be
for a term of three (3) years, commencing on the date of this Agreement, unless
such term is extended as provided in this Section 2. On the annual anniversary
of the Effective Date and each annual anniversary thereafter,





--------------------------------------------------------------------------------





the term of this Agreement shall automatically be extended for an additional one
year unless either the Executive on the one hand, or the Company or the Bank on
the other hand, gives written notice to the other party or parties hereto of
such party’s or parties’ election not to extend the term, with such notice to be
given not less than ninety (90) days prior to any such anniversary date, in
which case this Agreement shall terminate at the conclusion of its remaining
term. References herein to the “Term of Employment” shall refer both to the
initial term and any extension thereof.
(b)    During the Term of Employment, the Executive shall perform such executive
services for the Employers as may be consistent with Executive’s titles and such
executive services which are from time to time assigned to Executive by the
Employers’ respective Boards of Directors. The Executive shall devote
Executive’s entire business time, attention, skill and energy exclusively to the
business of the Employers. The Executive shall not engage or prepare to engage
in any other business activity, whether or not such business activity is pursued
for gain, profit or other economic or financial advantage; provided, however,
that the Executive may engage in appropriate civic, charitable or religious
activities and devote a reasonable amount of time to private investments or
boards or other activities provided that such activities do not interfere or
conflict with the Executive’s responsibilities and are not or not likely to be
contrary to the Employers interests
3.    Compensation and Benefits.
(a)    The Employers shall compensate and pay the Executive for services during
the Term of Employment at a minimum base salary of $600,000 per year (“Base
Salary”), which may be increased from time to time in such amounts as may be
determined by the Board of Directors of the Employers and may not be decreased
without the Executive's express written consent. The Executive’s Base Salary
shall be paid in periodic installments (not less than monthly) in accordance
with the general payroll practices of the Employers, as in effect from
time-to-time.
(b)    This Agreement shall have no impact on, and Executive shall continue to
be entitled to all benefits set forth in, that certain Salary Continuation
Agreement between Executive and the Bank dated May 17, 2006. In addition, during
the Term of Employment, the Executive shall be entitled to participate in and
receive the benefits of any pension or other retirement benefit plan, profit
sharing, stock option, employee stock ownership, or other plans, benefits and
privileges given to employees and executives of the Employers, to the extent
commensurate with Executive’s then duties and responsibilities as fixed by the
Boards of Directors of the Employers.
(c)    Executive shall be entitled to receive all benefits and conditions of
employment generally available to other executives of Employers, including,
without limitation, sick leave, disability, accident, life, hospitalization,
medical and dental insurance, paid holidays, and participation in any pension,
profit sharing or other retirement plan pursuant to the terms of said plans
(d)    Executive shall accrue paid vacation at the rate of five (5) weeks per
year and paid sick leave at the rate of two hours per pay period unless extended
for years of service as governed by the Employer’s Employee Handbook.  Except as
stated herein, other terms and conditions of Executive’s vacation and sick pay
shall be governed by Employer’s Employee Handbook, as amended from time-to-time.
(e)    The Employers shall provide Executive with an automobile owned or leased
by the Employers of a make and model appropriate to the Executive's status, or a
monthly automobile allowance, which shall be paid no less frequently than
monthly.  The Employers shall provide for reasonable expenses associated with
the automobile, including, but not limited to insurance, taxes, etc.  The
Employers shall





--------------------------------------------------------------------------------





reimburse Executive for such expenses no later than the last day of the calendar
year following the calendar year in which the expense was incurred.
(f)    Executive shall be eligible for a discretionary performance bonus in
accordance with the Employers’ executive compensation plan.
(g)    The Employers shall require and pay the cost of an annual physical for
the Executive.
4.    Expenses. The Employers shall reimburse the Executive or otherwise provide
for or pay for all reasonable expenses incurred by the Executive in furtherance
of or in connection with the business of the Employers, including, but not by
way of limitation, traveling expenses, subject to such reasonable documentation
and other limitations as may be established by the Boards of Directors of the
Employers. If such expenses are paid in the first instance by the Executive, the
Employers shall reimburse the Executive therefore.
5.     Termination.
(a)    The Employers shall have the right, at any time upon prior Notice of
Termination, to terminate the Executive's employment hereunder for any reason,
including, without limitation, termination for Cause or Disability, and the
Executive shall have the right, upon prior Notice of Termination, to terminate
Executive’s employment hereunder for any reason.
(b)    In the event that, during the Term of Employment, (i) the Executive’s
employment is terminated by the Employers for Cause or (ii) the Executive
terminates his employment hereunder other than for Disability or Good Reason,
the Executive shall have no right pursuant to this Agreement to compensation or
other benefits for any period after the applicable Date of Termination other
than for Base Salary accrued through the Date of Termination. To the extent that
Executive voluntarily terminates his employment with either one of the
Employers, he shall be deemed to have voluntarily terminated his employment with
the other Employer.
(c)    In the event that the Executive's employment is terminated as a result of
Disability or death during the Term of Employment, the Executive or the
Executive’s estate (as the case may be) shall receive the lesser of (i)
Executive’s existing Base Salary as in effect as of the Date of Termination or
death, less taxes and other required withholding or (ii) Executive’s Base Salary
for the remaining duration of the Term of Employment, less taxes and other
required withholding. Payment pursuant to this Section 5(c) shall be paid to the
Executive or Executive’s estate (as the case may be) on the sixtieth (60th) day
after the Date of Termination or death.
(d)    In the event that the Executive's employment is terminated during the
Term of Employment (i) by the Employers for other than Cause, Disability, or the
Executive's death or (ii) by the Executive for Good Reason, and, in each case,
such termination occurs within two (2) years following a Change in Control, then
the Employers shall, subject to Section 6 hereof, if applicable, provide the
benefits described in subparagraphs (A) and (C) of this Section 5(d). Such a
termination shall be deemed an involuntary termination, provided that, with
respect to a termination by the Executive for Good Reason, the Good Reason basis
for termination has not been cured within thirty (30) business days after a
written notice of such Good Reason basis has been given by the Executive to the
Employers, and such written notice has been given no more than ninety (90) days
after the initial occurrence of the Good Reason basis for termination.
In the event that the Executive's employment is terminated by the Employers for
other than Cause, Disability, or the Executive’s death and such termination does
not occur in conjunction with or within





--------------------------------------------------------------------------------





two (2) years following a Change in Control, then the Employers shall provide
the benefits described in subparagraphs (B) and (C) of this Section 5(d). Such a
termination shall be deemed an involuntary termination.
(A)    Pay to the Executive a cash severance amount equal to the product of (x)
the sum of the Executive’s Base Salary plus his incentive bonus for the previous
year as in effect immediately prior to the Date of Termination (y) multiplied by
three (3), less taxes and other required withholding.
(B)    Pay to the Executive a cash severance amount equal to the sum of (x) the
Executive's Base Salary as in effect immediately prior to the Date of
Termination multiplied by (y) three (3), less taxes and other required
withholding.
(C)    Permit for a period ending at the earlier of (i) the third anniversary of
the Date of Termination or (ii) the date of the Executive's full-time employment
by another employer, the Executive to obtain group health, life, accident, and
disability insurance in which the Executive was entitled to participate
immediately prior to the Date of Termination (other than any stock option or
other stock compensation plans or bonus plans of the Employers), provided that
in the event that Executive's participation in any such plan, program or
arrangement is barred, the Employers shall cease such benefits. The Employers
shall charge the Executive 100% of the “applicable premium” (as within the
meaning of section 4980B(f)(4) of the Code) for such continued coverage. For
each month in which the Executive is required to pay the “applicable premium,”
the Employers shall reimburse the Executive for the after-tax cost of the
“applicable premium,” minus the same deductible and co-payment rate as are paid
by the Employers’ employees, as in effect from time to time (the “Health
Payment”). The Employers shall pay the Health Payment on the first payroll day
of each month during which the Executive is required to pay the “applicable
premium.” The Health Payment paid to the Executive during the period of time
during which the Executive would be entitled to continuation coverage under the
Employers’ group health plan under COBRA is intended to qualify for the
exception from deferred compensation as a medical benefit provided in accordance
with the requirements of Treasury Regulation §1.409A-l(b)(9)(v)(B). The Health
Payment shall be reimbursed to the Executive in a manner that complies with the
requirements of Treasury Regulation §1.409A-3(i)(l)(iv). The COBRA health care
continuation coverage period under Section 4980B of the Code shall run
concurrently with the period of continued health coverage following the Date of
Termination.
Other than the monthly payments required by Section 5(d)(C) above, any payment
required to be made by the Employers pursuant to this Section 5(d) shall be paid
in a lump sum on the sixtieth (60) day following the Date of Termination.
Notwithstanding the foregoing, if necessary to comply with the requirements of
Section 409A of the Code, the Employers shall not be required to make any
payments pursuant to this Section 5(d) unless the Executive has undergone a
Separation from Service.
(e)    In receiving any payments pursuant to this Section 5, the Executive shall
not be obligated to seek other employment or take any other action by way of
mitigation of the amounts payable to the Executive hereunder, and such amounts
shall not be reduced or terminated whether or not the Executive obtains other
employment.
(f)    Restrictions on Timing of Distribution. Notwithstanding any provision of
this Agreement to the contrary, if Executive is a Specified Employee on the Date
of Termination and, as a result thereof, Section 409A of the Code and the rules
promulgated thereunder would so require, payments pursuant to Section 5(d) may
not commence earlier than six (6) months and one day after the Date of
Termination. For the avoidance of doubt, this Section 5(f) shall not result in
any forfeiture of payment but only a delay until such time as payment can be
made in compliance with Section 409A of the Code.





--------------------------------------------------------------------------------





(g)    In addition to the provisions of Sections 5(b) through 5(e), the
Executive or the Executive’s estate, as applicable, shall be entitled to
Executive’s Base Salary and vacation accrued through the Date of Termination or
death, payable in accordance with California law, and reimbursement of all
expenses reimbursable to the Executive at the Date of Termination or death. In
the event the Executive dies during the six (6) month postponement period
described in Section 5(f), the amounts withheld on account of Section 409A of
the Code shall be paid to the Executive’s estate.


(h)    Notwithstanding any other provision of this Agreement, the Executive's
entitlement to any benefits under SECTION 5(d) above are contingent UPon the
Executive executing a release of any and ALL claims (“Release”) in favor of the
EMPLOYERS, THE FORM OF which Release IS BEING PROVIDED TO THE EXECUTIVE
SIMULTANEOUS HEREWITH. the RELEASE MUST BE RETURNED DULY EXECUTED BY THE
EXECUTIVE TO THE EMPLOYERS NO LATER THAN the conclusion of THE Executive’s
employment, and must become effective and non-revocable by THE payment date
SPECIFIED ABOVE.  THE Executive's failure to timely comply with the terms of
this SECTION 5(h) shall result in a complete forfeiture of the applicable
benefits and payments.


(i)    The payments and benefits under this Agreement are intended to either be
exempt from Section 409A of the Code or comply with the requirements of Section
409A of the Code. Any ambiguity or question about the application of Section
409A of the Code shall first be resolved in favor of an exemption from Section
409A of the Code and, if not permissible, in compliance with Section 409A of the
Code. Accordingly, this Agreement shall be interpreted and administered at all
times in accordance with the foregoing and Section 409A of the Code to the
extent applicable. Notwithstanding the foregoing or any other provision of this
Agreement to the contrary, neither the Employers nor any of their officers,
directors, executives or agents makes any guarantee or representation regarding
the tax consequences of this Agreement or any payments or benefits provided for
hereunder. The Executive acknowledges that he is solely responsible for any
taxes incurred in connection with this Agreement including, without limitation,
any excise taxes, penalties or interest payments to the extent applicable to any
payments or benefits under this Agreement.


6.    Limitation of Benefits under Certain Circumstances. If the payments and
benefits pursuant to Section 5 hereof, either alone or together with other
payments and benefits which the Executive has the right to receive from the
Employers, would constitute a “parachute payment” under Section 280G of the
Code, the payments and benefits payable by the Employers pursuant to Section 5
hereof shall be reduced, in the manner determined by the Executive, by the
amount, if any, which is the minimum necessary to result in no portion of the
payments and benefits payable by the Employers under Section 5 being
non-deductible to the Employers pursuant to Section 280G of the Code and subject
to the excise tax imposed under Section 4999 of the Code. The determination of
any reduction in the payments and benefits to be made pursuant to Section 5
shall be based upon the opinion of independent counsel selected by the
Employers’ independent public accountants and paid by the Employers. Such
counsel shall be reasonably acceptable to the Employers and the Executive; shall
promptly prepare the foregoing opinion, but in no event later than thirty (30)
days from the Date of Termination; and may use such actuaries as such counsel
deems necessary or advisable for the purpose. Nothing contained herein shall
result in a reduction of any payments or benefits to which the Executive may be
entitled upon termination of employment under any circumstances other than as
specified in this Section 6, or a reduction in the payments and benefits
specified in Section 5 below zero.
7.    Restrictions Respecting Confidential Information and Non-Solicitation
(a)    The Executive acknowledges and agrees that by virtue of the Executive's
position and involvement with the business and affairs of the Employers, the
Executive will develop substantial expertise and knowledge with respect to all
aspects of the Employers’ business, affairs and operations and will have





--------------------------------------------------------------------------------





access to all significant aspects of the business and operations of the
Employers and to Confidential and Proprietary Information.
(b)    The Executive hereby covenants and agrees that, during the Term of
Employment and thereafter, unless otherwise authorized by the Employers in
writing, the Executive shall not, directly or indirectly, under any
circumstance: (i) disclose to any other person or entity (other than in the
regular course of business of the Employers) any Confidential and Proprietary
Information, other than pursuant to applicable law, regulation or subpoena or
with the prior written consent of the Employers; (ii) act or fail to act so as
to impair the confidential or proprietary nature of any Confidential and
Proprietary Information; (iii) use any Confidential and Proprietary Information
other than for the sole and exclusive benefit of the Employers; or (iv) offer or
agree to, or cause or assist in the inception or continuation of, any such
disclosure, impairment or use of any Confidential and Proprietary Information.
Following the term of employment, the Executive shall return all documents,
records and other items containing any Confidential and Proprietary Information
to the Employers (regardless of the medium in which maintained or stored).
(c)    During the Term of Employment and for two (2) years after the Date of
Termination, the Executive shall not hire or solicit or attempt to solicit for
hire a Covered Employee, encourage another person to hire a Covered Employee, or
otherwise seek to adversely influence or alter such Covered Employee’s
relationship with the Employers or any of the Employers’ Affiliates (except
during the Executive’s employment with the Employers, when acting on the good
faith belief that ending the Covered Employee’s employment would be in the
Employers’ best interest). A “Covered Employee” shall be any person who has been
employed by the Employers or any of the Employers’ Affiliates in which Executive
was directly involved or had access to Confidential and Proprietary Information
at any time within the twelve (12) months prior to the date of any action
prohibited by the preceding sentence occurs.
(d)    The Executive acknowledges that as a result of Executive’s employment
with the Employers, Executive has held and will continue to hold a position of
the highest trust in which Executive comes to know the Employers’ employees, its
customers and its Confidential and Proprietary Information. The Executive agrees
that the provisions of Section 7(c) are necessary to protect the Employers’
legitimate business interests. The Executive warrants that these provisions will
not unreasonably interfere with Executive’s ability to earn a living or to
pursue Executive’s occupation after Executive’s employment ends for any reason.
Executive agrees to promptly notify the Employers of the name and address of any
Person or entity to which Executive provides services during the Covered Period
and authorizes the Employers, after consultation with Executive as to the form
and content of any such notice, to notify that entity of Executive’s obligations
under this Agreement.
(e)    The parties agree that nothing in this Agreement shall be construed to
limit or negate the California Trade Secrets Act, codified at California Civil
Code section 3426 et seq., common law of torts, confidentiality, trade secrets,
fiduciary duty and obligations where such laws provide the Employers with any
broader, further or other remedy or protection than those provided herein.
(f)    Because the breach of any of the provisions of this Section 7 will result
in immediate and irreparable injury to the Employers for which the Employers
will not have an adequate remedy at law, the Employers shall be entitled, in
addition to all other rights and remedies, to seek a degree of specific
performance of the restrictive covenants contained in this Section 7 and to a
temporary and permanent injunction enjoining such breach, without posting bond
or furnishing similar security.
8.    Cooperation in Legal Proceedings.     After the Date of Termination, the
Executive agrees to reasonably cooperate with the Employers and any of their
Affiliates in the defense or prosecution of any claims or actions that may be
brought against or on behalf of the Employers or their Affiliates, which relate





--------------------------------------------------------------------------------





to events or occurrences that transpired while the Executive was employed by the
Employers. The Executive’s reasonable cooperation in connection with such claims
or actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Employers or any of their Affiliates. The Executive also agrees to
reasonably cooperate with the Employers and any of their Affiliates in
connection with any investigation or review of any federal, state, or local
regulatory authority as any such investigation or review relates to any acts or
omissions that transpired while the Executive was employed by the Employers. The
Executive understands that in any legal action, investigation, or review covered
by this Section 8 that the Employers expects the Executive to provide only
accurate and truthful information or testimony. The Employers will pay expenses
necessarily and reasonably incurred by the Executive in complying with this
Section.
9.    Work Product. The Executive acknowledges that all inventions innovations,
improvements, developments, methods, designs, analyses, drawings, reports and
all similar or related information (whether or not patentable) which relate to
the Employers or their Affiliates, research and development or existing or
future products or services and which are conceived, developed or made by the
Executive while employed by the Employers and their Affiliates (“Work Product”)
belong to the Employers or such Affiliates (as applicable). The Executive shall
promptly disclose such Work Product to the Boards of Directors of the Employers
and perform all actions reasonably requested by the Boards of Directors (whether
during or after the Executive’s employment) to establish and confirm such
ownership (including, without limitation, executing assignments, consents,
powers of attorney and other instruments).
10.    Return of Property.    On and after the Date of Termination for any
reason, or at any time during the Executive’s employment, on the request or
direction of the Employers, the Executive will immediately deliver to the
Employers any or all equipment, property, material, Confidential and Proprietary
Information, Work Product or copies thereof which are owned by the Employers and
are in the Executive’s possession or control. This includes documents or other
information prepared by the Executive, on Executive’s behalf or provided to the
Executive in connection with the Executive’s duties while employed by the
Employers, regardless of the form in which such document or information are
maintained or stored, including computer, typed, written, electronic, audio,
video, micro-fiche, imaged, drawn or any other means of recording or storing
documents or other information. The Executive hereby warrants that the Executive
will not retain in any form such documents, Confidential and Proprietary
Information, Work Product or other information or copies thereof. The Executive
may retain a copy of this Agreement and any other document or information
describing any rights the Executive may have after the termination of the
Executive’s employment.
11.    Dispute Resolution.     The Executive and the Employers agree that
arbitration in accordance with the Federal Arbitration Act and a Mutual
Arbitration Agreement entered into by the Executive and the Employers dated
September 1, 2015 shall be the exclusive means for final resolution of any
dispute between the parties arising out of or relating to the Executive’s
employment or this Agreement. Such Mutual Arbitration Agreement is incorporated
by reference herein as though set forth in full and has been fully-executed and
is mutually binding on both the Employers and the Executive once signed by the
Executive. The only exceptions to proceeding under the mutual arbitration as
provided for therein are: (1) for workers’ compensation and unemployment claims
by Executive; and (2) when injunctive relief is necessary to preserve the status
quo or to prevent irreparable injury to either party. The parties hereto agree
that injunctive relief may be sought only from any court of competent
jurisdiction located in Orange County, California and the parties hereto consent
to venue and personal jurisdiction in any such court.
12.    Withholding. All payments required to be made by the Employers hereunder
to the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Employers may reasonably
determine should be withheld pursuant to any applicable law or regulation.





--------------------------------------------------------------------------------





13.    Assignability. The Employers may assign this Agreement and their rights
and obligations hereunder in whole, but not in part, to any corporation or other
entity with or into which the Employers may hereafter merge or consolidate or to
which the Employers may transfer all or substantially all of their respective
assets, if in any such case said corporation or other entity shall by operation
of law or expressly in writing assume all obligations of the Employers hereunder
as fully as if it had been originally made a party hereto, but may not otherwise
assign this Agreement or its rights and obligations hereunder. The Executive may
not assign or transfer this Agreement or any rights or obligations hereunder
because the Executive’s obligations are personal in nature to the Executive.
14.     Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the signature page hereto. Any notice,
request, demand or other communication delivered or sent in the manner aforesaid
shall be deemed given or made (as the case may be) upon the earliest of (a) the
date it is actually received, (b) the business day after the day on which it is
delivered by hand, (c) the business day after the day on which it is properly
delivered to Federal Express (or a comparable overnight delivery service), or
(d) the third business day after the day on which it is deposited in the United
States mail. The Employers or the Executive may change their respective
addresses by notifying the other party or parties of the new addresses in any
manner permitted by this Section 14.
15.    Amendment; Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer or officers as may be
specifically designated by the Boards of Directors of the Employers to sign on
their behalf. No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
16.    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the United States where
applicable and otherwise by the substantive laws of the California, without
regard to any conflicts of laws provisions thereof.
17.    Nature of Obligations. Nothing contained herein shall create or require
the Employers to create a trust of any kind to fund any benefits which may be
payable hereunder, and to the extent that the Executive acquires a right to
receive benefits from the Employers hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Employers.
18.    Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
19.    Validity. The invalidity, illegality or unenforceability of any provision
of this Agreement, in whole or in part, shall not affect the validity, legality
or enforceability of any other provisions of this Agreement, which shall remain
in full force and effect.
20.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
21.    Negotiation of Agreement and Right of Independent Counsel. Each of the
parties hereto agrees that this Agreement will be deemed negotiated and drafted
by both parties, each of which has had the opportunity to review its contents
with independent counsel selected by such party prior to signing. No





--------------------------------------------------------------------------------





inferences will be drawn in favor of either party hereto with regard to any
asserted ambiguity in the terms of this agreement under any provision of the
California Civil Code.
22.    Regulatory Prohibition and Required Provisions.
(a)    Notwithstanding any other provision of this Agreement to the contrary,
any payments made to the Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act (“FDIA”) (12 U.S.C. §1828(k), and the regulations
promulgated thereunder, including 12 C.F.R. Part 359. Furthermore, following
such termination for Cause, the Executive will not, directly or indirectly,
participate in the affairs or the operations of the Employers.
(b)    If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the FDIA, 12 U.S.C. § 1818(e)(3) or (g)(1), the
Bank’s obligations under this contract shall be suspended as of the date of
service, unless stayed by appropriate proceedings. If the charges in the notice
are dismissed, the Bank may in its discretion (i) pay Executive all or part of
the compensation withheld while their contract obligations were suspended; and
(ii) reinstate (in whole or in part) any of the obligations which were
suspended.
(c)    If Executive is removed and/or permanently prohibited from participating
in the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(l) of the FDIA, 12 U.S.C. § 1818(e)(4) or (g)(l), all obligations of the
Bank under this contract shall terminate as of the effective date of the order,
but vested rights of the contracting parties shall not be affected.
(d)    If the Bank is in default as defined in Section 3(x)(l) of the FDIA, 12
U.S.C. § 1813(x)(l) all obligations of the Bank under this contract shall
terminate as of the date of default, but this paragraph shall not affect any
vested rights of the contracting parties.
(e)    All obligations of the Bank under this contract shall be terminated,
except to the extent determined that continuation of the contract is necessary
for the continued operation of the institution, by the Federal Deposit Insurance
Corporation (“FDIC”), at the time the FDIC enters into an agreement to provide
assistance to or on behalf of the Bank under the authority contained in Section
13(c) of the FDIA, 12 U.S.C. § 1823(c).
23.    Entire Agreement. This Agreement embodies the entire agreement between
the Employers and the Executive with respect to the matters agreed to herein.
All prior agreements between the Employers and the Executive (including the
Employment Agreement) with respect to the matters agreed to herein are hereby
superseded and shall have no force or effect.
[Signature page follows]















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.
  
PACIFIC PREMIER BANCORP, INC.




By: /s/ Jeff Jones                
Name: Jeff Jones
Title: Lead Independent Director of the Board
Address:
17901 Von Karman Avenue
Suite 1200
Irvine, CA 92614




PACIFIC PREMIER BANK




By: /s/ Jeff Jones                
Name: Jeff Jones
Title: Lead Independent Director of the Board
Address:
17901 Von Karman Avenue
Suite 1200
Irvine, CA 92614




EXECUTIVE




By: /s/ Steven Gardner            
Name: Steven Gardner









